PER CURIAM.
We review Parker v. State, 530 So.2d 344 (Fla. 2d DCA 1989), to answer a previously certified question of great public importance.*1210* We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We answered the question in the affirmative in State v. Smith, 547 So.2d 613 (Fla.1989), wherein we held that our ruling in Carawan v. State, 515 So.2d 161 (Fla.1987), is applicable to crimes occurring before the effective date of chapter 88-131, section 7, Laws of Florida, but not to crimes occurring after that date. Accordingly, we approve the decision below for crimes occurring before July 1, 1988.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, SHAW and GRIMES, JJ., concur.
BARKETT, J., dissents with an opinion, in which KOGAN, J., concurs.

 Gordon v. State, 528 So.2d 910, 915-16 (Fla. 2d DCA 1988):
IN APPLYING CARA WAN V. STATE, 515 S0.2D 161 (FLA.1987), TO THE FACTS OF THIS CASE, DO CONVICTIONS AND SENTENCES FOR THE CRIMES OF SALE OF ONE ROCK OF COCAINE AND POSSESSION WITH INTENT TO SELL THAT SAME ROCK OF COCAINE VIOLATE THE DOUBLE JEOPARDY PROTECTION PROVIDED BY THE STATE AND FEDERAL CONSTITUTIONS?